DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 8, 10, 17 and 19-20 (Currently Amended)
Claims 2-4, 6-7, 9, 11-16 and 18 (Previously Presented)

 Claim Objection
Claims 1, 4, and 15 are objected to because of the following informalities:
Claim 1, line 9, the recitation “the scalable module array” should be -- the scalable solar module array 
Claim 4, line 3, the recitation “an electronic device” should be -- the electronic device
Claim 15, line 3, the recitation “an electronic device” should be -- the electronic device
Appropriate correction is required.
Response to Arguments
Applicant’s amendments and arguments, filed on 06/30/2022, have been fully considered but are moot because the claim amendments have necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE FINAL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), in view of Philipp (U.S. 2012/0285502), and further in view of Stoddard (U.S. 2016/0329858).

Regarding claim 1, Cutting (U.S. 8046961) teaches a scalable solar module array comprising:
a first module (118a, Fig. 8) electrically coupled to (col. 4, lines 46-48; col. 5, lines 49-52, solar panels connected in series or parallel configuration) a second module (118b, Fig. 8), wherein the first and second module each include: a solar panel (118a or 118b, Fig. 8) to collect solar radiation,
one or more receptacles (col. 4, line 62 through col. 5, line 10, two or more solar receptacles, plug connectors and power cable to connect solar control panel, as part of solar panel assembly, to power the load; col. 6, lines 14-16, solar module receptacles),
wherein the one or more receptacles are configured to accept a charging cable (col. 5, lines 46-48, 60-65) for an electronic device (col. 4, lines 35-42, 62 through col. 5, line 7, 49-67, electronic devices or loads can be plugged into plug connectors for being charged) 
a mounting member (ribs 99c+99d coupled to backbone 98 attached to mast 97, Fig. 8 and 10; col. 5, lines 56-57; in which first and second section of ribs 99c+99d attached to 118a and 118 respectively).
Cutting does not explicitly teach (one or more receptacles) located on the solar panel, wherein the first module and second module are electrically coupled through a cable that is detachable and flexible to allow an electrical connection between the first module and the second module in the desired orientation, the cable being connected to a receptacle of the first module and a receptacle of the second module.
Philipp (U.S. 2012/0285502) teaches in Fig. 1, [0026]-[0028], one or more receptacles (9 or 10) located on the solar panel (of 3 or 4), wherein the first module and second module (3 and 4) are electrically coupled (abstract) through a cable (13 with plugs 11 and 12) that is detachable and flexible to allow an electrical connection between the first module (3) and the second module (4) in the desired orientation, the cable being connected to a receptacle (9) of the first module (3) and a receptacle (10) of the second module (4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (one or more receptacles) located on the solar panel, wherein the first module and second module are electrically coupled through a cable that is detachable and flexible to allow an electrical connection between the first module and the second module in the desired orientation, the cable being connected to a receptacle of the first module and a receptacle of the second module, as taught by Phillip’s, into Cutting’s system, in order to provide a means for quick connect/disconnect.
The combination does not explicitly teach a mounting member that moves with the solar panel as the first module or the second module is moved to arrange the   scalable solar module array into a desired orientation.
Stoddard (U.S. 2016/0329858) teaches in Fig. 17, a mounting member (28, 14a, 14b) ([0039], lines 1-3, 28 movably attached or supported on the support cable 14; [0040], lines 1-4, 28 sliding or rolling along cable 14) that moves with the solar panel (12) as the first module (12) or the second module (12) is moved to arrange the scalable solar module array into a desired orientation ([0026], lines 1-5, 12 sliding/rolling on 14; [0051], last 5 lines, cable 14a moves axially, each cable retaining structure 28 provides a movable engagement with cables 14,  solar modules 12 move individually and independently with respect to each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cutting’s for mounting member that moves with the solar panel as the first module or the second module is moved to arrange the scalable solar module array into a desired orientation, as taught by Stoddard’s, in view of Phillip’s, as a design choice, in order to allow a low cost and easy installation of solar arrays in locations where solar module installations could not normally be placed, such as over rocky or rough terrain or over ravines, ponds, lakes and wetlands ([0004]; Stoddard), with each solar module movement being individually and independently controlled with respect to each other ([0051], last 5 lines; [0026], lines 1-5; Stoddard) for receiving maximum amount of sun light.
Regarding claim 3, Cutting teaches the scalable solar module array of claim 1, in view of Philipp and further in view of Stoddard, further comprising a charge controller (col. 4, lines 31-40) electrically and mechanically coupled to the solar panel (118a or 118b, Fig. 8, that can be mechanically rotated, col. 8, lines 34-38, to collect energy to power load and to charge battery col. 1, lines 14-17), the charge controller (col. 4, lines 31-40) regulating the flow of current from the solar panel (col. 4, lines 44-48, 58-61).
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), in view of Philipp (U.S. 2012/0285502), further in view of Estes (U.S. 2016/0226305) and further in view of Stoddard (U.S. 2016/0329858).
Regarding claim 10, Cutting (U.S. 8046961) a solar array comprising: a first solar panel (118a, Fig. 8), the first solar panel having one or more photovoltaic cells on a first side (upper side of 118a with photovoltaic cells, Fig. 8) and a mounting member (1st section of 99c + 99d coupled to 98 attached to 97, Fig. 8; col. 5, lines 56-57) on a second side (lower side of 118a, in which 97 attached to 98 and 1st section of 99c + 99d, Fig. 8), 
wherein the first solar panel (118a, Fig. 8) and a plurality of receptacles (col. 4, line 62 through col. 5, line 10, two or more solar receptacles, plug connectors and power cable to connect solar control panel, as part of solar panel assembly, to power the load; col. 6, lines 14-16, solar module receptacles) configured for establishing an electrical connection with an electronic device  (col. 4, lines 35-42, 62 through col. 5, line 7, 49-67, electronic devices or loads can be plugged into plug connectors for being charged);
a second solar panel (118b, Fig. 8), the second solar panel having one or more photovoltaic cells on a first side (upper side of 118b with photovoltaic cells, Fig. 8) and a mounting member (2nd section of 99c + 99d coupled to 98 attached to 97, Fig. 8; col. 5, lines 56-57) on a second side (lower side of 118b, in which 97 attached to 98 and 1st section of 99c + 99d, Fig. 8),
wherein the second solar panel (118b, Fig. 8) and a plurality of receptacles (col. 4, line 62 through col. 5, line 10, two or more solar receptacles, plug connectors and power cable to connect solar control panel, as part of solar panel assembly, to power the load; col. 6, lines 14-16, solar module receptacles) configured for establishing an electrical connection with an electronic device (col. 4, lines 35-42, 62 through col. 5, line 7, 49-67, electronic devices or loads can be plugged into plug connectors for being charged) (electrical energy produced by one solar panel can flow to the other solar panel such that the flow of current from the first and second solar panels is combined (col. 4, lines 46-48; col. 5, lines 49-52, solar panels in series or parallel configuration for more output power)
Cutting does not explicitly teach a flexible cable for supporting the flow of current and for allowing the first solar panel and the second solar panel to be electrically           connected; wherein the cable is plugged in to a receptacle of the first solar panel and a receptacle of the second solar panel (such that electrical energy produced by one solar panel can flow to the other solar panel such that the flow of current from the first and second solar panels is combined).
Philipp (U.S. 2012/0285502) teaches in Fig. 1, [0026]-[0028], a flexible cable (13 with plugs 11 and 12) for supporting the flow of current (between 3 and 4 via 13) and for allowing the first solar panel (3) and the second solar panel (4) to be electrically connected; wherein the cable is plugged in to a receptacle (9) of the first solar panel (3) and a receptacle (10) of the second solar panel  (4) such that electrical energy produced by one solar panel can flow to the other solar panel such that the flow of current (between 3 and 4 via 13) from the first and second solar panels (3 and 4) is combined. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible cable for supporting the flow of current and for allowing the first solar panel and the second solar panel to be electrically connected; wherein the cable is plugged in to a receptacle of the first solar panel and a receptacle of the second solar panel (such that electrical energy produced by one solar panel can flow to the other solar panel such that the flow of current from the first and second solar panels is combined) of Phillip’s into Cutting’s, in order to provide a means for quick connect/disconnect.
Cutting does not explicitly teach the first solar panel includes a plurality of receptacles or the second solar panel includes a plurality of receptacles.
Estes (U.S. 2016/0226305) teaches in Fig. 11A [0164], the first solar panel (1102a) includes a plurality of receptacles (1110) and the second solar panel (1102b) includes a plurality of receptacles (1110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first solar panel includes a plurality of receptacles or the second solar panel includes a plurality of receptacles of Estes’s into Cutting’s, in view of Phillip’s, in order to provide a means for a variety of connecting configurations ([0164]; Estes).
The combination does not explicitly teach (a solar array) configured to be arranged in a plurality of shapes; when the solar array is arranged into the plurality of shapes.
Stoddard (U.S. 2016/0329858) teaches in Fig. 17, teaches a solar array (of 12) configured to be arranged in a plurality of shapes (due to an orientation of each solar module 12 that can be moved individually and independently with respect to each other [0051], last 5 lines; [0026], lines 1-5, 12 sliding/rolling on 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cutting’s for a solar array configured to be arranged in a plurality of shapes, as taught by Stoddard’s into Cutting’s, in view of Phillip’s and further in view of Estes’, as a design choice, in order to allow a low cost and easy installation of solar arrays in locations where solar module installations could not normally be placed, such as over rocky or rough terrain or over ravines, ponds, lakes and wetlands ([0004]; Stoddard), with each solar module movement being individually and independently controlled with respect to each other ([0051], last 5 lines; [0026], lines 1-5; Stoddard) for receiving maximum amount of sun light.

Regarding claim 13, Cutting teaches the solar array of claim 10, in view of Philipp, further in view of Estes and further in view of Stoddard, wherein the mounting member (mast 97 + backbone 98+ ribs 99c+99d, Fig. 8 and 10; col. 5, lines 56-57) is at least one of a strap (98, Fig. 8; mounting backbone; Cutting), a bracket (99c+99d, Fig. 8), a hook-and-loop fastener (99c+99d, Fig. 8; mounting ribs 99 slide through 98; Cutting) (See Note below for further reference of a strap, a hook-and-loop fastener).
Note: Thiel (U.S. 2017/0109978) teaches the mounting member is at least one of a strap, a hook-and-loop fastener ([0040], lines 3-6).
Regarding claim 14, Cutting teaches the solar array of claim 10, in view of Philipp, further in view of Estes and further in view of Stoddard, further comprising a charge controller (col. 4, lines 31-40) electrically and mechanically coupled to the first solar panel (118a or 118b, Fig. 8, that can be mechanically rotated, col. 8, lines 34-38, to collect energy to power load and to charge battery col. 1, lines 14-17), the charge controller (col. 4, lines 31-40) regulating the flow of current (col. 4, lines 44-48, 58-61) from the first and second solar panels ((118a , 118b, Fig. 8).
Claims 17-18 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), in view of Philipp (U.S. 2012/0285502), further in view of Ichikawa (U.S. 2012/0313567) and further in view of Stoddard (U.S. 2016/0329858).
Regarding claim 17, Cutting (U.S. 8046961) a method of charging an electronic device comprising: connecting (col. 4, lines 46-48; col. 5, lines 49-52, solar panels in series or parallel configuration for more output power) a first module (of 118a, Fig. 8) having a first solar panel (118a, Fig. 8) to a second module (118b, Fig. 8) having a second solar panel (118b, Fig. 8); wherein the solar array is configured to:
collect solar radiation with the first solar panel (118a, Fig. 8) and the second solar panel (118b, Fig. 8); transfer the flow of current (due to solar panels in series configuration for more output power col. 4, lines 46-48; col. 5, lines 49-52) from the second solar panel (118b, Fig. 8) to the first solar panel (118a, Fig. 8); combine the flow of current (due to solar panels in parallel configuration for more output power col. 4, lines 46-48; col. 5, lines 49-52) from the first solar panel and second solar panel (118a, 118b, Fig. 8); 
regulating the flow of current (col. 4, lines 44-48, 58-61) from the first and second solar panels (118a, 118b, Fig. 8) through a charge controller (col. 4, lines 31-40); and transferring electrical energy (col. 4, lines 46-48, 60-65; col. 5, lines 49-52, solar panels in series or parallel configuration for more output power) produced by the first solar panel and second solar panel (118a, 118b, Fig. 8) to the electronic device (col. 4, lines 35-42, 62 through col. 5, line 10, 49-67, electronic devices or loads can be plugged into plug connectors for being charged; col. 6, lines 14-16, solar module receptacles)
Cutting does not explicitly teach (connecting a first module having a first solar panel to a second module having a second solar panel) using a flexible cable at receptacles located on the first and second solar panels; transferring the flow of current from the second solar panel to the first solar panel using the flexible cable.
Philipp (U.S. 2012/0285502) teaches in Fig. 1, [0026]-[0028], connecting a first solar panel (4) to a second solar panel (3) using a flexible cable (13 with plugs 12 and 11) at receptacles (10, 9) located on the first solar panel and second solar panel (4 and 3); transfer the flow of current from the second solar panel (3) to the first solar panel (4) using the flexible cable (13 with plugs 12 and 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (connecting a first solar panel to a second solar panel) using a flexible cable at receptacles located on the first solar panel and second solar panel; transferring the flow of current from the second solar panel to the first solar panel using the flexible cable of Phillip’s into Cutting’s, in order to provide a means for quick connect/disconnect.
Cutting does not explicitly teach (an electronic device) which is electrically coupled to the first solar panel.
Ichikawa (U.S. 2012/0313567) teaches in Fig. 1, an electronic device (30 of 12-1) which is electrically coupled to the first solar panel (14 of 12-1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (an electronic device) which is electrically coupled to the first solar panel of Phillip’s into Cutting’s, in view of Phillip’s, in order to provide a means for direct connection of electronic device to each solar panel or a means for charging multiple devices concurrently.
The combination does not explicitly teach for a first application, arranging the solar array into a first desired orientation by moving the first module with respect to the second module; and for a second application different than the first application, arranging the solar array into a second desired orientation by moving the first module   with respect to the second module;
Stoddard (U.S. 2016/0329858) teaches in Fig. 3 and 17 connecting ([0026], lines 1-5) a first module (12, each solar module 12  including frame 22, solar panel, electrical wiring connection 32, power electronics 30, etc. ; [0030]) having a first solar panel (of 12) to a second module (12, each solar module 12  including frame 22, solar panel, electrical wiring connection 32, power electronics 30, etc. ; [0030]) having a second solar panel (of 12) using a flexible cable (as shown on bottom of Fig. 3) to form a solar array;
for a first application, arranging the solar array into a first desired orientation        (appropriate positions and orientations of the solar modules for the sun light collection and conversion into electrical energy, [0051], last 5 lines; [0026], lines 1-5) by moving (each solar module 12 that can be moved individually and independently with respect to each other [0051], last 5 lines; [0026], lines 1-5, 12 sliding/rolling on 14)  the first module (12) with respect to the second module (12); and
for a second application different than the first application (due to different positions and orientations of the solar modules for the sun light collection and conversion into electrical energy, [0051], last 5 lines; [0026], lines 1-5), arranging the solar array into a second desired orientation ([0051], last 5 lines; [0026], lines 1-5) by moving (each solar module 12 that can be moved individually and independently with respect to each other [0051], last 5 lines; [0026], lines 1-5, 12 sliding/rolling on 14) the first module (12) with respect to the second module (12) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cutting’s a solar array for a first application, arranging the solar array into a first desired orientation by moving the first module with respect to the second module; and for a second application different than the first application, arranging the solar array into a second desired orientation by moving the first module with respect to the second module, as taught by Stoddard’s, in view of Phillip’s and further in view of Ichikawa’s, as a design choice, in order to allow a low cost and easy installation of solar arrays in locations where solar module installations could not normally be placed, such as over rocky or rough terrain or over ravines, ponds, lakes and wetlands ([0004]; Stoddard), with each solar module movement being individually and independently controlled with respect to each other ([0051], last 5 lines; [0026], lines 1-5; Stoddard) for receiving maximum amount of sun light.

Regarding claim 18, Cutting the method of claim 17, in view of Phillip and further in view of Ichikawa and further in view of Stoddard, further comprising transferring electrical energy to a battery unit (col. 1, lines 14-17; col. 4, lines 50-53) that is electrically coupled to the first solar panel (118a or 118b, Fig. 8).
Regarding claim 19, Cutting the method of claim 17, in view of Phillip, and further in view of Ichikawa and further in view of Stoddard, further comprising: connecting a third solar panel (of 12, Fig. 3 and 17; Stoddard) to the first solar panel (of 12, Fig. 3 and 17; Stoddard) and second solar panel (of 12, Fig. 3 and 17; Stoddard) to increase an electrical output of the solar array using a second flexible cable (as shown on bottom of Fig. 3; Stoddard)
Regarding claim 20, Cutting the method of claim 17, in view of Phillip, further in view of Ichikawa and further in view of Stoddard, wherein the solar array is further configured to transfer electrical energy produced by the first solar panel and second solar panel (118a and 118b, Fig. 8) to a second electronic device (col. 4, lines 35-42, 62 through col. 5, line 7, 49-67, electronic devices or loads can be plugged into plug connectors for being charged) which is coupled to the second solar panel (118a or 118b, Fig. 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502) and Stoddard (U.S. 2016/0329858), as applied above in claims 1, and further in view of Petrella (U.S. 2018/0366789).
Regarding claim 2, Cutting teaches the scalable solar module array of claim 1, in view of Philipp and further in view of Stoddard. 
The combination does not explicitly teach wherein the solar panel is foldable such that when a first sector of the solar panel is folded it faces a second sector of the solar panel.
Petrella teaches wherein the solar panel is foldable ([0027]) such that when a first sector of the solar panel (202, Fig. 4) is folded it faces a second sector of the solar panel (204, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solar panel is foldable such that when a first sector of the solar panel is folded it faces a second sector of the solar panel of Petrella’s into Cutting’s, in view of Phillip’s and further in view of Stoddard’s, in order to save space when not in use.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502), Estes (U.S. 2016/0226305) and Stoddard (U.S. 2016/0329858), as applied above in claim 10, and further in view of Petrella (U.S. 2018/0366789).
Regarding claim 11, Cutting teaches the solar array of claim 10, in view of Philipp, further in view of Estes and further in view of Stoddard. 
The combination does not explicitly teach wherein the first solar panel and the second solar panel are foldable.
Petrella teaches the solar panel is foldable ([0027]) such that when a first sector of the solar panel (202, Fig. 4) is folded it faces a second sector of the solar panel (204, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foldable solar panel of Petrella’s into Cutting’s, in view of Phillip’s, further in view of Estes’ and further in view of Stoddard’s, in order to save space when not in use.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502) and Stoddard (U.S. 2016/0329858), as applied above in claims 1, and further in view of Ichikawa (U.S. 2012/0313567).
Regarding claim 7, Cutting teaches the scalable solar module array of claim 1, in view of Philipp and further in view of Stoddard. 
The combination does not explicitly teach (wherein the first module is configured to accept) a charging cable for a first electronic device and (the second module is configured to accept) a charging cable for a second electronic device.
Ichikawa (U.S. 2012/0313567) teaches in Fig. 1, the first module (14 of 12-1) is configured to accept a charging cable (between 14 and 30 via connectors of 12-1) for a first electronic device (30 of 12-1) and the second module (14 of 12-2) is configured to accept a charging cable (between 14 and 30 via connectors of 12-2) for a second electronic device (30 of 12-1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the first module is configured to accept) a charging cable for a first electronic device and (the second module is configured to accept) a charging cable for a second electronic device of Ichikawa’s into Cutting’s, in view of Phillip’s and further in view of Stoddard’s, in order to provide a means for charging multiple devices concurrently.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502) and Stoddard (U.S. 2016/0329858), as applied above in claims 1 and 3, and further in view of Bullivant (U.S. 2014/0061273).
Regarding claim 4, Cutting teaches the scalable solar module array of claim 3, in view of Philipp and further in view of Stoddard, further comprising a battery unit (col. 4, lines 50-53) electrically coupled to the charge controller (col. 4, lines 31-40).
The combination does not explicitly teach the battery unit having a receptacle configured to establish an electrical connection with the electronic device.
Bullivant (U.S. 2014/0061273) teaches Fig. 5, the battery unit (70; [0040], line 5) having a receptacle (73) configured to establish an electrical connection with the electronic device ([0040], last 13 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery unit having a receptacle configured to establish an electrical connection with the electronic device of Bullivant’s into Cutting’s, in view of Phillip’s and further in view of Stoddard’s, in order to provide an output connection to an external device.
Regarding claim 6, Cutting teaches the scalable solar module array of claim 1, in view of Philipp and further in view of Stoddard. 
The combination does not explicitly teach wherein the electronic device is at least one of a computing device, a navigational device, or a communication device.
Bullivant (U.S. 2014/0061273) teaches the electronic device is at least one of a computing device, a navigational device, or a communication device ([0040], last 8 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic device is at least one of a computing device, a navigational device, or a communication device of Bullivant’s into Cutting’s, in view of Phillip’s and further in view of Stoddard’s, in order to identify the devices that can be charged based on the battery capacity ([0040], lines 5-14).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502), Estes (U.S. 2016/0226305) and Stoddard (U.S. 2016/0329858), as applied above in claim 14, and further in view of Bullivant (U.S. 2014/0061273).
Regarding claim 15, Cutting teaches the solar array of claim 14, in view of Philipp and further in view of Estes and further in view of Stoddard, further comprising a battery unit (col. 4, lines 50-53) electrically coupled to the charge controller (col. 4, lines 31-40). 
The combination does not explicitly teach the battery unit having a receptacle configured to establish an electrical connection with the electronic device.
Bullivant (U.S. 2014/0061273) teaches Fig. 5, the battery unit (70; [0040], line 5) having a receptacle (73) configured to establish an electrical connection with the electronic device ([0040], last 13 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery unit having a receptacle configured to establish an electrical connection with the electronic device of Bullivant’s into Cutting’s, in view of Phillip’s, further in view of Estes’ and further in view of Stoddard’s, in order to provide an output connection to an external device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502) and Stoddard (U.S. 2016/0329858), as applied above in claim 1, and further in view of Thiel (U.S. 2017/0109978).
Regarding claim 5, Cutting teaches the scalable solar module array of claim 1, in view of Philipp and further in view of Stoddard, wherein the mounting member (mast 97 + backbone 98+ ribs 99c+99d, Fig. 8; Cutting) is a strap  (99c+99d, Fig. 8; mounting ribs 99 slide through 98; Cutting) and a strip of hook-and-loop fastener (98, Fig. 8; mounting backbone; Cutting) such that the strip of hook-and-loop fastener (98, Fig. 8; mounting backbone; Cutting) wraps around the strap (99c+99d, Fig. 8; mounting ribs 99 slide through 98; Cutting) which the module (118a, 118b, Fig. 8) is mounted.
	Cutting does not explicitly teach (the strip of hook-and-loop fastener wraps) around a surface to which the first module or the second module is mounted
Thiel (U.S. 2017/0109978) teaches the strip of hook-and-loop fastener wraps around a surface to which the module is mounted ([0040], lines 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (the strip of hook-and-loop fastener wraps) around a surface to which the module is mounted of Thiel’s into Cutting’s, in view of Phillip’s and further in view of Stoddard’s, in order to provide an additional fastener means as a design option.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502) and Stoddard (U.S. 2016/0329858), as applied above in claim 1, and further in view of Sant’ Anselmo (U.S. 2011/0049992).
Regarding claim 8, Cutting teaches the scalable solar module array of claim 1, in view of Philipp and further in view of Stoddard. 
The combination does not explicitly teach (wherein the first module and the second module are) placed on a dashboard of a vehicle such that solar radiation passes through a window of the vehicle and is collected by the solar panel
Sant’ Anselmo (U.S. 2011/0049992) teaches in Fig. 100A, the solar panels (10005) placed on a dashboard (10003) of a vehicle such that solar radiation passes through a window (10001) of the vehicle and is collected by the solar panel.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502) and Stoddard (U.S. 2016/0329858), as applied above in claim 1, and further in view of McKinney (U.S. 2014/0378853).
Regarding claim 9, Cutting teaches the scalable solar module array of claim 1, in view of Philipp and further in view of Stoddard. 
The combination does not explicitly teach wherein the mounting member wraps around a human limb such that first module and the second module can be worn on the human limb.
McKinney teaches in Fig. 3 or 5, the mounting member (1.2) wraps around a human limb (abstract) such that the module (1.2.1) can be worn on the human limb (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the member wraps around a human limb such that the module(s) can be worn on the human limb of Mckinney’s into Cutting’s, in view of Phillip’s and further in view of Stoddard’s, in order to provide a means for human carrying.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502), Estes (U.S. 2016/0226305) and Stoddard (U.S. 2016/0329858), as applied above in claim 10, and further in view of McKinney (U.S. 2014/0378853).
Regarding claim 16, Cutting teaches the solar array of claim 10, in view of Philipp and further in view of Estes and further in view of Stoddard. 
The combination does not explicitly teach wherein the first and second solar panels can be worn on a human limb using the mounting members.
McKinney teaches in Fig. 3 or 5, the solar panel (1.2.1) can be worn on a human limb (abstract) using the mounting members (1.2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the solar panel can be worn on a human limb using the mounting members of Mckinney’s into Cutting’s, in view of Phillip’s, further in view of Estes’ and further in view of Stoddard’s, in order to provide a means for human carrying.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cutting (U.S. 8046961), Philipp (U.S. 2012/0285502), Estes (U.S. 2016/0226305) and Stoddard (U.S. 2016/0329858), as applied above in claim 10, and further in view of Ramdeo (U.S. 2013/0076078).
Regarding claim 12, Cutting teaches the solar array of claim 10, in view of Philipp and further in view of Estes and further in view of Stoddard. The combination does not explicitly teach wherein the electronic device is a navigation system of a vehicle.
Ramdeo (U.S. 2013/0076078) teaches the electronic device is a navigation system of a vehicle ([0005], lines 2-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic device is a navigation system of a vehicle of Ramdeo’s into Cutting’s, in view of Phillip’s and further in view of Stoddard’s, in order to provide solar power application for use in a vehicle as a design option.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 24, 2022